               Case 3:20-cv-07811-RS Document 73 Filed 05/07/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID COUNTRYMAN (CABN 226995)
   CHRIS KALTSAS (NYBN 5460902)
 5 CLAUDIA QUIROZ (CABN 254419)
   WILLIAM FRENTZEN (LABN 24421)
 6 Assistant United States Attorneys

 7          450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102-3495
 8          Telephone: (415) 436-7428
            FAX: (415) 436-7234
 9          claudia.quiroz@usdoj.gov
10 Attorneys for United States of America

11                                   UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
13                                       SAN FRANCISCO DIVISION
14
     UNITED STATES OF AMERICA,                   )      NO.: CV 20-7811 RS
15                                               )
           Plaintiff,                            )      UNITED STATES’ ADMINISTRATIVE MOTION
16                                               )      FOR LEAVE TO FILE UNDER SEAL EXHIBITS
        v.                                       )      SUBMITTED IN SUPPORT OF ITS OPPOSITION
17                                               )      TO NOBUAKI KOBAYASHI’S MOTION FOR
     Approximately 69,370 Bitcoin (BTC), Bitcoin )      DIRECT ACCESS AND INTERVENTION
18
     Gold (BTG), Bitcoin SV (BSV), and Bitcoin )
     Cash (BCH) seized from                      )
19
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx )
                                                 )
20                                               )
           Defendant.
21

22          Pursuant to Local Rule 79-5, the United States of America (“the government”), by and through

23 its counsel, Assistant United States Attorney Claudia Quiroz, moves this Court for an order for leave to

24 file under seal Exhibits 1 and 2 attached to the Declaration of Michael Gronager in Support of the

25 United States’ Opposition to Nobuaki Kobayashi’s Motion for Direct Access and Intervention.

26          The government respectfully requests that Exhibits 1 and 2 be filed under seal. The reasons for

27 this request are that the exhibits contain information related to an ongoing investigation, which could be

28 compromised if they are made public. Furthermore, Exhibit 1 reveals proprietary methods and

     ADMINISTRATIVE MOTION FOR SEALING ORDER
                                         1                                              v. 2/22/2020
              Case 3:20-cv-07811-RS Document 73 Filed 05/07/21 Page 2 of 2




 1 technologies of Chainalysis, Inc. that should not be in the public domain.

 2         For the foregoing reasons, the United States requests that the Court grant this request and order

 3 Exhibits 1 and 2 attached to the Declaration of Michael Gronager in Support of the United States’

 4 opposition to Nobuaki Kobayashi’s Motion for Direct Access and Intervention to be filed under seal,

 5 except that the Clerk of Court shall provide copies of the sealed documents to employees of the United

 6 States Attorney’s Office. The United States further requests that the United States Attorney’s Office be

 7 permitted to share these documents with counsel for Nobuaki Kobayashi and as necessary to comply

 8 with its discovery obligations.

 9 DATED: May 7, 2021                                   Respectfully submitted,
10                                                      STEPHANIE M. HINDS
                                                        Acting United States Attorney
11

12
                                                        Claudia Quiroz
13                                                      DAVID COUNTRYMAN
                                                        CHRIS KALTSAS
14                                                      CLAUDIA QUIROZ
                                                        WILLIAM FRENTZEN
15                                                      Assistant United States Attorneys

16

17

18

19

20

21

22

23

24

25

26

27

28

     ADMINISTRATIVE MOTION FOR SEALING ORDER
                                         2                                              v. 2/22/2020
